Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-12 are pending.  Claims 1-12 are under current examination.
Priority
This application claims benefit as DIV of 16/306,832 (filed 12/03/2018) which is  a 371 of PCT/EP2017/063422 (filed 06/02/2017) which claims benefit of 62/345,162 (filed 06/03/2016).  The instant application has been granted the benefit date, 03 June 2016, from the application 62/345,162.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Farfournoux
Claims 1-3, 8-9,  and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al. (US2014/0322184).
Claim 1 is directed to a Method for eliminating infused cells which contain a nucleic acid comprising: 
- a regulatory polynucleotide comprising a minimal promoter and at least one AARE (amino acid response element) nucleic acid, said regulatory polynucleotide being activated in an individual upon consumption of a diet deficient in at least one essential amino acid; and 
- a suicide safety gene encoding an endogenously expressed and not secreted gene product associated with the killing of cells which is placed under the control of the said regulatory polynucleotide 	
the said method comprising the step of administering the said infused cells to an individual in need of cancer treatment or regenerative medicine by inducing programmed cellular death into at least one said infused cell by submitting said individual to a diet deficient in at least one essential amino acid.
Farfournoux et al. teach treating pathologies such as cancers using gene therapy comprising administering a vector and inducing expression of the gene of interest by placing a patient on a diet that is deficient in an essential amino acid (parag. 0107-0110).  Farfournoux et al. teach that genes which can be expressed by their system can include polypeptides for inhibiting the start or progression of tumors or cancers such as thymidine kinase of Herpes Simplex Virus 1 (TK-HSV-1) (parag. 0053). Farfournoux et al. teach that their inducible promoter include AARE sequences (claim 24, page 9).
As described above, Farfournoux et al. suggest a method of treating cancer by administering a nucleic acid encoding a suicide gene operably linked to an inducible promoter comprising an AARE motif and administering a diet to the patient which would induce the expression of the suicide gene.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer by administering a host cell comprising a nucleic acid encoding a suicide gene (e.g., HSV-TK) operably linked to an inducible promoter comprising an AARE motif and administering a diet to the patient which would induce the expression of the suicide gene.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suicide gene HSV-TK; nucleic acids comprising genes of interest operably linked to inducible promoters comprising AARE motifs; controlled diets; viral vectors and host cells comprising said nucleic acids) are taught by Farfournoux and further they are taught in various combinations and are shown to be used as gene therapies.  It would be therefore predictably obvious to use a combination of these elements in a cancer gene therapy vector.    
Claim 2 is the nucleic acid according to claim 1, wherein the amino acid response element (AARE) nucleic acid is selected in a group comprising a nucleic acid of sequence SEQ ID No: 1, SEQ ID No: 2, SEQ ID No: 3, SEQ ID No: 4 and SEQ ID No: 5.  Farfournoux et al.  SEQ ID NOs 2-6  (parag. 0042) which are identical to instant SEQ ID NOs 1-5.
Claim 3 is directed to the nucleic acid according to claim 1, wherein the regulatory polynucleotide comprises at least two AARE nucleic acids.  Fig 2A of Farfournoux  shows an expression system that satisfies this limitation.
Additionally, Farfournoux suggest that the nucleic acid can be comprised in a viral particle (parag. 0068).  Paragraph 0069 of Farfournoux suggest a host cell comprising a vector. Paragraph 0071 of Farfournoux suggests that the cell can be hematopoietic stem cells.  Therefore, a combination of these passages suggest the limitations of current claims 8-9 and 11-12. Farfournoux suggests products are pharmaceutical compositions intended for use in treatment and/or prevention of diseases using gene therapy. And specifically cancers (parag. 0073-0074, 0079-0080).  Paragraph 0084 describes administering host cells comprising the inducible expression cassettes to patients for treating diseases.  
Farfournoux et al. teach  treating pathologies such as cancers using gene therapy comprising administering a vector and inducing expression of the gene of interest by placing a patient on a diet that is deficient in an essential amino acid (parag. 0107-0110).  Farfournoux et al. teach that genes which can be expressed by their system can include polypeptides encoding suicide genes (HSV-TK) (parag. 0053). Farfournoux et al. teach that their inducible promoter include AARE sequences (claim 24, page 9).  If these passages are combined, a suicide gene would be expressed in a cancer patient having a diet that induces expression of HSV-TK gene, thereby causing cell killing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treating cancer by administering a host cell comprising a nucleic acid encoding a suicide gene (e.g., HSV-TK) operably linked to an inducible promoter comprising an AARE motif and administering a diet to the patient which would induce the expression of the suicide gene.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (suicide gene HSV-TK; nucleic acids comprising genes of interest operably linked to inducible promoters comprising AARE motifs; controlled diets; viral vectors and host cells comprising said nucleic acids) are taught by Farfournoux and further they are taught in various combinations and are shown to be used as gene therapies.  It would be therefore predictably obvious to use a combination of these elements in a cancer gene therapy vector.   
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Farfournoux et al. and Waxman because the molecular biology required to product a nucleic acid comprising a suicide gene operably linked to an inducible promoter comprising an AARE motif were commonly practiced by molecular biologists prior to the instant application. Feeding a patient a controlled diet is also performed by medical researchers.
Therefore the products and methods as taught by Farfournoux et al. would have been prima facie obvious over the products and methods of the instant application.

Farfournoux, & Waehler
Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al. (US2014/0322184) in view of Waehler et al. (Nature Reviews Genetics volume 8, pages 573–587(2007)).
Claim 10 is directed to the method according to claim 1, wherein the nucleic acid or a nucleic acid vector for the controlled expression of a suicide safety gene is comprised in a delivery particle, which comprises at its surface one or more ligands suitable for binding to a target receptor exposed at the membrane of a targeted cell.  Claim 9 recites a particle.
As described in the 35 USC 103 rejection above, Farfournoux et al. suggest a viral particle comprising a nucleic acid encoding a suicide gene operably linked to an inducible promoter comprising an AARE motif, which would induce the expression of the suicide gene.
Farfournoux et al. does not describe modified viral particles that can target receptors on host (hematopoietic) stem cells.  
However, Waehler et al. teach “Engineering targeted viral vectors for gene therapy” (page 573, title).  Additionally, Waehler et al. teach a variety of methods for targeting viral vectors to cells.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice creating a viral particle comprising a nucleic acid encoding a suicide gene (HSV-TK) operably linked to an inducible promoter comprising an AARE motif, wherein the viral particle also comprises a means for targeting host cell receptors.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (targeting cancer cell receptors; nucleic acids comprising genes of interest operably linked to inducible promoters comprising AARE motifs; suicide gene; controlled diets) are taught by Farfournoux or Waehler and further they are taught in various combinations and are shown to be used as gene therapies.  It would be therefore predictably obvious to use a combination of these three elements in a cancer gene therapy vector.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Farfournoux et al. and Waehler et al. because the molecular biology required to product a viral vector comprising a host cell targeting motif was commonly practiced by molecular biologists prior to the instant application. 
Therefore the methods as taught by Farfournoux et al. and  Waehler et al. would have been prima facie obvious over the methods of the instant application.


Farfournoux, & Marin
Claims 4-7, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Farfournoux et al. (US2014/0322184)  in view of Marin et al. (HUMAN GENE THERAPY METHODS 23:376–386 (December 2012)).
Claims 4-9 recite that the suicide safety gene is a toxin, particularly a caspase, and more specifically caspase 9.
 As described in the 35 USC 103 rejection above, Farfournoux et al. suggest a viral particle comprising a nucleic acid encoding a suicide gene operably linked to an inducible promoter comprising an AARE motif, which would induce the expression of the suicide gene, HSV-TK.
Farfournoux et al. does not describe caspase 9 and HSV-TK as members of a genus of suicide genes.
However, Marin et al. teach “Comparison of Different Suicide-Gene Strategies for the Safety Improvement of Genetically Manipulated T Cells” (page 376, title).  Marin et al. further teach, “Activation of HSV-TK, iCasp9, and CD20 ultimately resulted in equally effective destruction of transduced T cells… Our results suggest that the faster activity of iCasp9 might be advantageous in treating certain types of acutely life-threatening toxicity.” (abstract).  Therefore, Marin et al. suggest that HSV-TK and iCasp9 can be functional equivalents, but iCasp9 may have additional benefits in certain therapies.
Additionally, Marin et al. have a suggestion that their suicide safety genes can be incorporated into allogeneic haematopoietic stem cell transplantation (HSCT) and cells having chimeric antigen receptors (CARs) (Introduction, 1st column, page 376).  Therefore, the additional teachings of Marin suggest the limitations of current claim 11.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to practice a method of treatment comprising administering a cell comprising a nucleic acid encoding a suicide gene (iCasp9) operably linked to an inducible promoter comprising an AARE motif and inducing cell killing by diet.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to substitute the iCasp9 suicide safety gene for the HSV-TK suicide safety gene.
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute an iCasp9 suicide safety gene for the HSV-TK suicide safety gene because Marin et al teach the equivalency of HSV-TK and iCasp9 (abstract).
Additionally, regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (targeting cancer cell receptors; nucleic acids comprising genes of interest operably linked to inducible promoters comprising AARE motifs; suicide gene iCasp9; controlled diets) are taught by Farfournoux or Marin and further they are taught in various combinations and are shown to be used as gene therapies.  It would be therefore predictably obvious to use a combination of these elements in a cancer gene therapy vector.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Farfournoux et al. and Marin et al. because the molecular biology required to produce a host cell comprising an iCasp9 operably linked to an AARE promoter was commonly practiced by molecular biologists prior to the instant application. 
Therefore the methods as taught by Farfournoux et al. and  Marin et al. would have been prima facie obvious over the methods of the instant application.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is (571)272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633